PER CURIAM.
The summary judgment entered below is reversed because of the existence of numerous jury issues as to the liability of the defendant-appellee security agency for the murder of a tenant of the apartment complex it was hired to protect. See Wells Fargo Guard Servs., Inc. v. Nash, 654 So.2d 155 (Fla. 1st DCA 1995), rev’d on other grounds, 678 So.2d 1262 (Fla.1996); Phillips v. Parkside of Fountainbleau Condominium Ass’n, Inc., 634 So.2d 1101 (Fla. 3d DCA 1994); Williams v. Office of Sec. & Intelligence, Inc., 509 So.2d 1282 (Fla. 3d DCA 1987), review denied, 518 So.2d 1277 (Fla.1987); Holley v. Mt. Zion Terrace Apartments, Inc., 382 So.2d 98 (Fla. 3d DCA 1980); Cooper v. IBI Sec. Serv. of Florida, Inc., 281 So.2d 524 (Fla. 3d DCA 1973), cert. denied, 287 So.2d 95 (Fla.1973).